USCA11 Case: 20-13876    Date Filed: 04/27/2021   Page: 1 of 7



                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13876
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:10-cr-60284-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

WILLIAM LANIER,
a.k.a. Red,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 27, 2021)

Before JORDAN, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:
             USCA11 Case: 20-13876         Date Filed: 04/27/2021       Page: 2 of 7



         William Lanier appeals the denial of his motion for a sentence reduction

under § 404(b) of the First Step Act, following a remand from this Court. Lanier

argues that on remand the district court abused its discretion. After thorough

review, we affirm.

                                               I.

         Lanier pled guilty to two counts of possessing with intent to distribute five

grams of more of crack cocaine. See 21 U.S.C. § 841(a)(1). In the plea agreement,

he stipulated that the drug-quantity amount used to calculate his base offense level

at sentencing would be 113.5 grams of crack cocaine. Because the indictment

alleged that each count involved five grams or more of crack cocaine, Lanier faced

a statutory penalty range of between five and 40 years’ imprisonment on each

count.

         At the sentencing hearing, the district court determined that Lanier qualified

as career offender for purposes of the sentencing guidelines, see U.S.S.G.

§ 4B1.1(a), and calculated his guidelines range as 188 to 235 months’

imprisonment. Lanier sought a significant downward variance, arguing that the

sentencing factors set forth in 18 U.S.C. § 3553(a) supported a shorter sentence.1


         1
          Section § 3553(a) states that a court should “impose a sentence sufficient, but not
greater than necessary” to reflect the seriousness of the offense, promote respect for the law,
provide just punishment for the offense, afford adequate deterrence to criminal conduct, protect
the public from further crimes of the defendant, and provide the defendant with needed
educational or vocational training. 18 U.S.C. § 3553(a)(2). In imposing a sentence, a court also

                                                2
           USCA11 Case: 20-13876            Date Filed: 04/27/2021       Page: 3 of 7



The government opposed the request for a variance, arguing that the § 3553(a)

factors, including the need to protect the public from further crimes of the

defendant, warranted a sentence within the guidelines range. To support its

position, the government pointed out that Lanier had 39 arrests, 11 felony

convictions, and 32 misdemeanor convictions.

       Citing the need to protect the public from further criminal activity, the need

to promote respect for the law, and the need to afford adequate deterrence, the

court denied Lanier’s request for a downward variance and imposed a sentence of

188 months. Lanier appealed his sentence, and we affirmed. See United States v.

Lanier (Lanier I), 445 F. App’x 337 (11th Cir. 2011) (unpublished).

       In 2019, Lanier filed a motion for a sentence reduction. He sought the

reduction under the First Step Act of 2018, which gave district courts the discretion

to reduce the sentences of certain individuals with convictions for crack-cocaine

offenses. See Pub. L. No. 115-391 § 404, 132 Stat. 5194, 5222 (2018). He argued

that he was eligible for a sentence reduction under the First Step Act and urged the

court to exercise its discretion to award him a reduction based on the § 3553(a)

factors and evidence showing that he had been rehabilitated while in prison. The


should consider: the nature and circumstances of the offense, the history and characteristics of
the defendant, the kinds of sentences available, the sentencing range established under the
guidelines, any pertinent policy statement issued by the Sentencing Commission, the need to
avoid unwarranted sentencing disparities, and the need to provide restitution to victims. Id.
§ 3553(a)(1), (3)–(7).

                                                3
             USCA11 Case: 20-13876            Date Filed: 04/27/2021      Page: 4 of 7



government opposed Lanier’s request for a sentence reduction, arguing that he was

ineligible under the First Step Act. The district court agreed with the government

and denied the motion. 2

       On appeal, we vacated the district court’s order, holding that the district

court had erred in concluding that Lanier was ineligible for a sentence reduction.

United States v. Lanier (Lanier II), 826 F. App’x 791 (11th Cir. 2020)

(unpublished). We remanded so that the district court could determine whether “to

exercise its discretion” to award Lanier a sentence reduction. Id. at 797.

       On remand, the district court again denied Lanier’s motion for a sentence

reduction. The court explained that Lanier had a covered offense and was eligible

for a sentence reduction. But after considering the guidelines range and the

§ 3553(a) factors, the court decided not to reduce Lanier’s sentence. It explained

that Lanier had a lengthy criminal history, which included 11 prior felony

convictions, and found that his 188-month sentence was “necessary to promote

respect for the law and act as a deterrent.” Doc. 150 at 3.3 In reaching this

conclusion, the court noted that it had presided over Lanier’s criminal case and had

considered Lanier’s motion for a sentence reduction, the government’s response,



       2
         After the court denied the motion, Lanier filed a motion for reconsideration. The court
denied the motion for reconsideration on the same ground, that Lanier was ineligible for a
reduction under the First Step Act.
       3
           “Doc.” numbers refer to the district court’s docket entries.

                                                   4
          USCA11 Case: 20-13876       Date Filed: 04/27/2021    Page: 5 of 7



and the record in the case including the pre-sentence investigation report that the

probation office had prepared. Lanier again appeals.

                                             II.

      We review for an abuse of discretion a district court’s denial of an eligible

movant’s request for a reduced sentence under the First Step Act. United States v.

Jones, 962 F.3d 1290, 1296 (11th Cir. 2020). “A district court abuses its discretion

if it applies an incorrect legal standard, applies the law in an unreasonable or

incorrect manner, follows improper procedures in making a determination, or

makes findings of fact that are clearly erroneous.” Diveroli v. United States,

803 F.3d 1258, 1262 (11th Cir. 2015) (internal quotation marks omitted).

                                             III.

      Although we held in Lanier II that the district court had the authority to

reduce Lanier’s sentence, “it was not required to do so” and had “wide latitude” to

determine whether to exercise its discretion to reduce the sentence. Jones,

962 F.3d at 1304. Lanier argues that the district court abused its discretion when it

denied him a sentence reduction because it applied the “3553(a) factors in an

unreasonable manner” when it failed to “fully consider” his “history and

characteristics.” Appellant’s Br. at 7, 9.

      Although district courts are required to consider the § 3553(a) factors at an

initial sentencing, see Chavez-Meza v. United States, 138 S. Ct. 1959, 1963 (2018),


                                              5
           USCA11 Case: 20-13876        Date Filed: 04/27/2021     Page: 6 of 7



we have not decided whether a district court must consider them when deciding

whether to reduce an eligible movant’s sentence under the First Step Act, see

United States v. Russell, No. 19-12717, __ F.3d __, 2021 WL 1418288, at *6 (11th

Cir. Apr. 15, 2021); Jones, 962 F.3d at 1304. We need not decide this question to

resolve this appeal because even assuming the district court was required to look to

the § 3553(a) factors, we cannot say that the district court abused its discretion

here.

        To the extent that Lanier is arguing that the district court failed to adequately

consider the § 3553(a) factors, his argument fails. When a district court is required

to consider the § 3553(a) factors, it is not necessary for the district court to state on

the record that it has considered each of the § 3553(a) factors or to discuss each

§ 3553(a) factor, so long as the record demonstrates that the district court took into

account the “pertinent factors.” United States v. Eggersdorf, 126 F.3d 1318, 1322

(11th Cir. 1997); see United States v. Kuhlman, 711 F.3d 1321, 1327–28 (11th Cir.

2013).

        The record here reflects that the district court appropriately considered the

§ 3553(a) factors. It’s true that in its order, the district court did not discuss or

mention each § 3553(a) factor and did not directly address Lanier’s history and

characteristics. But the court stated that it considered Lanier’s motion for a

sentence reduction in which he relied on the § 3553(a) factors to argue that he


                                            6
          USCA11 Case: 20-13876       Date Filed: 04/27/2021    Page: 7 of 7



should receive a sentence reduction based on his post-sentencing rehabilitation.

And the court not only explained that it had considered the § 3553(a) factors, it

also discussed several specific § 3553(a) factors, including the need to promote

respect for the law, the need for deterrence, and the applicable guidelines range.

See 18 U.S.C. § 3553(a)(2)(A)–(B), (a)(4). Viewed as a whole, the record reflects

that the district court adequately considered the § 3553(a) factors. See United

States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007) (concluding that district

court adequately considered the § 3553(a) factors when the substance of its

decision showed that it had considered several of the factors); Eggersdorf,

126 F.3d at 1322.

      To the extent Lanier argues the district court erred in weighing the § 3553(a)

factors because it should have given greater weight to his history and

characteristics, including his post-sentencing rehabilitation, and less weight to

other factors, such as the need to promote respect for the law and the need to afford

adequate deterrence, his challenge also fails. We cannot say that the district

abused its considerable discretion in deciding how to weight the § 3553(a) factors.

See United States v. Croteau, 819 F.3d 1293, 1309 (11th Cir. 2016).

      AFFIRMED.




                                          7